Citation Nr: 1440980	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-33 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, as due to exposure to herbicides, for accrued benefits purposes.

2. Entitlement to service connection for malignant melanoma, as due to exposure to herbicides, for accrued benefits purposes.

3. Entitlement to service connection for cardiovascular disorders, to include hypertension, for accrued benefits purposes.

4. Entitlement to service connection for vision problems for accrued benefits purposes.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes.

6. Entitlement to service connection for erectile dysfunction for accrued benefits purposes.

7. Entitlement to service connection for the removal of the left little toe for accrued benefits purposes.

8. Entitlement to service connection for prostate cancer, as due to exposure to herbicides, for accrued benefits purposes.

9. Entitlement to service connection for the cause of the Veteran's death.

10. Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 through July 1975.  He died in November 2008.  The Appellant is the Veteran's surviving spouse.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado in June 2010.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In contrast to accrued benefits claims, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record maybe undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In accrued benefits claims, the record is closed on the date of death of the original claimant, precluding further development.  

The Appellant filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits via Form 21-534 in September 2009.  Fast Letter 10-30 indicates that receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See also 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014).  The Agency of Original Jurisdiction (AOJ), however, must first adjudicate the issue of substitution.  There is no formal determination of substitution or evidence the appellant was even notified of the possibility of substitution.  A remand is required in order to determine whether the substitution of the appellant for the Veteran is proper. 

As determination of whether the Appellant can substitute for the Veteran is pending, the issues of entitlement to accrued benefits, cause of death and DIC are inextricably intertwined and will be deferred. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action: 

1.  Adjudicate the issue of whether substitution of the appellant for the Veteran is proper.  Refer to the appellant's September 2009 Form 21-534, as well as Fast Letter 10-30 which states that a timely filing of VA Form 21-534 must be interpreted as a substitution request.

2. Conduct any additional development as necessary. 

3. Thereafter, readjudicate the claims with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



